UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6350


DERRICK BENARD WOODS,

                Petitioner - Appellant,

          v.

WARDEN OF BROAD RIVER CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and

JOHN OZMINT, Director of SC Dept. of Corrections,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:10-cv-02726-DCN)


Submitted:   July 19, 2012                  Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Benard Woods, Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Derrick    Benard       Woods       seeks       to    appeal         the    district

court’s    order     accepting        the     recommendation              of    the    magistrate

judge    and     denying       relief    on     his       28    U.S.C.          §    2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate         of   appealability.                    28    U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent     “a       substantial       showing         of        the       denial      of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable               jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,            537    U.S.       322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                        Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Woods has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                          We

further deny Woods’ motion for transcript at government expense.

We    dispense     with       oral   argument       because         the     facts         and    legal

                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3